Motion Granted; Order filed July 10, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00528-CV
                                   ____________

               In the Interest of J.A.M., S.N.M., M.A.H., children


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-06857J


                                      ORDER

      This is an accelerated appeal from a judgment in a parental termination case.

      The notice of appeal was filed June 6, 2018. Appellant has established
indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The reporter’s
record was due within 10 days after the notice of appeal was filed. See Tex. R. App.
P. 35.1(b); 28.4(a)(1). The record has not been filed.

      On July 9, 2018, Monica Grassmuck filed a motion to extend time to file the
record requesting an additional 15 days. The motion noted that two other court
reporters were involved in this appeal: Shannon J. Simmons and Julia Rangel. We
grant the motion and issue the following order:

           We order Monica Grassmuck, Shannon J. Simmons, and Julia Rangel, the
court reporters, to file the record in this appeal on or before July 20, 2018. No
further requests for extension will be entertained absent exceptional circumstances.
If the record is not timely file as ordered, the court may issue an order requiring the
court reporters to appear at a hearing to show cause why the record has not been
timely filed and why they should not be held in contempt of court for failing to file
the record as ordered. Contempt of court is punishable by a fine and/or confinement
in jail.



                                   PER CURIAM